internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-112586-00 date date number release date index number company state a b dear this letter responds to a letter from your authorized representative dated date submitted on behalf of company requesting a ruling under sec_1362 and sec_1375 of the internal_revenue_code company represents the following facts company was incorporated on a under the laws of state and elected under sec_1362 to be an s_corporation effective b it has accumulated_earnings_and_profits company intends to acquire a membership interest in a limited_liability_company llc in exchange for certain company assets the llc which will engage in commercial general contracting will be taxed as a partnership for federal_income_tax purposes company’s income will consist primarily of its distributive_share of the income from the active trade_or_business of the llc except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of these tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated earnings and plr-112586-00 profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership’s items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership revrul_71_455 1971_2_cb_318 concerns an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses of the joint_venture exceeded its gross_receipts the revenue_ruling holds that in computing gross_receipts for purposes of applying the passive_investment_income test the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss company’s distributive shares of gross_receipts from the llc if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of company as an s_corporation could depend upon the character of its distributive shares of gross_receipts from the llc thus pursuant to sec_1_702-1 company must take into account separately its distributive shares of the gross_receipts from the llc the character of these partnership receipts for company will be the same as the character of the partnership receipts for the llc in accordance with sec_702 based solely on the facts as represented by company we conclude that company’s distributive_share of the llc’s gross_receipts attributable to the active trade_or_business of commercial general contracting will not constitute passive_investment_income as defined by sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied plr-112586-00 concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically no opinion is expressed regarding company’s eligibility to be an s_corporation in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely robert honigman acting assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
